Title: To George Washington from Brigadier General William Maxwell, 15 May 1780
From: Maxwell, William
To: Washington, George



Sir
Connecticut Farms [N.J.] 15th May 1780

The Troops of my Brigad arived here yesterday Coll Dayton with his Regiment has taken the command of Elizth Town and it’s Vicinity The remaindr of the Brigade after furnishing the guard at Raway, Woodbridge, and New Ark will remain here till I have Your Excellencys Instructions.
I had the pleasure Yesterday in the afternoon to go in company with Lord Stirling & the Field Officers to Elizth Town, we examined the place, to find the most sutable to erect works on; The place fixed on by His Lordship, and the others, is to the West of the Town where a part of my Brigade was encamped on in the year 78. If Your Excellency is determined to cary on the works, an Engineer will be absolutely necessary, we have got our Tents and Stored them for the present, we expect the Intrenching tools to day. While we was at the Point yesterday twenty two Vessels came from New York to Deckers Ferry including two or three square rigged ones; I have heared that they passed afterwa⟨r⟩d into New Ark Bay. I am with much respect Your Excellency’s Most Obedient Humble Servant

Wm Maxwell

 